Filed 10/9/20 P. v. Prasad CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073921

 v.                                                                      (Super.Ct.No. RIF124986)

 DHARMENDRA PRASAD,                                                      OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. John D. Molloy, Judge.

Reversed and remanded with directions.

         Arielle Bases, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and Melissa Mandel and

Stephanie H. Chow, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In 2005, Dharmendra Prasad pleaded guilty to possessing cocaine in exchange for

probation. Two years later he admitted violating the terms, and the court revoked his

probation. The failure to complete probation successfully exposed him to deportation.

(See Estrada v. Holder (9th Cir. 2009) 560 F.3d 1039, 1040-1041.)

       In 2019, while in Immigrations and Customs Enforcement (ICE) custody, Prasad

filed a motion under Penal Code sections 1016.5 and 1473.7 seeking to set aside his

guilty plea because he wasn’t aware of the immigration consequences of his guilty plea.

(Unlabeled statutory citations refer to the Penal Code.) The trial court held a hearing at

which Prasad wasn’t present and without first appointing him counsel. The court denied

the motion because Prasad’s plea agreement warned him of the immigration

consequences of the plea.

       Prasad argues the court abused its discretion by holding the hearing and denying

his motion in his absence and without first appointing him counsel. The People concede

the error and agree we should remand for a new hearing. We agree, reverse the order, and

remand to allow the trial court to appoint counsel and hold an evidentiary hearing on

Prasad’s claims.

                                              I

                                          FACTS

       On July 19, 2005, the Riverside County District Attorney charged Prasad with

possessing cocaine (Health and Saf. Code, § 11350, subd. (a)) and driving with a

suspended license. (Veh. Code, § 14601, subd. (a).) They also alleged he had a prior



                                             2
prison term conviction. On December 15, 2005, he pleaded guilty to possessing cocaine

and admitted he had a prior prison term conviction. In exchange for his plea, he received

36 months’ probation under Proposition 36. The court dismissed the charge of driving

without a license in the interest of justice.

       Sometime before October 2007, Prasad represented himself in a trial, lost, was

convicted of a felony, and was sentenced to two years in prison. In October 2007, Prasad

admitted to violating the terms of his probation, and the court terminated his probation.

       Years later, in September 2019, Prasad moved to vacate his conviction under

sections 1016.5 and 1473.7. He claimed his counsel provided ineffective assistance

because they didn’t advise him of the immigration consequences of his plea. He said he

couldn’t afford an attorney and asked the court to hold a hearing on the motion without

him because he was in ICE custody.

       On September 20, 2019, a deputy district attorney and a public defender

representing Prasad appeared in court, and the court set a hearing date. Later the same

day, the public defender declared a conflict of interest and withdrew her representation,

and the district attorney filed opposition to Prasad’s motion.

       On October 11, 2019, Prasad requested a 14-day extension to respond to the

opposition. On October 15, 2019, the court denied the request and held the hearing with

only a deputy district attorney present. The court denied Prasad’s motion because it found

he had signed a plea form which advised him that his plea may have immigration

consequences.



                                                3
       Prasad filed a timely appeal.

                                               II

                                         ANALYSIS

       Prasad argues the trial court should have granted his motion to withdraw his plea

and vacate his conviction because he established he did not meaningfully understand or

knowingly accept the immigration consequences of his 2005 plea. He also argues the trial

court erred by holding a hearing in his absence and without an attorney present to

represent him.1 The People agree with his last argument and ask us to reverse and

remand.

       Section 1473.7, subdivision (a)(1), allows anyone not in criminal custody to file a

motion to vacate a conviction if “[t]he conviction or sentence is legally invalid due to

prejudicial error damaging the moving party’s ability to meaningfully understand, defend

against, or knowingly accept the actual or potential adverse immigration consequences of

a plea of guilty . . . .” The statute mandates “[a]ll motions shall be entitled to a hearing,”

and empowers the courts to hold such a hearing outside the presence of the moving party

only if “it finds good cause as to why the moving party cannot be present.” (§ 1473.7,

subd. (d).)

       This case is very similar to People v. Fryhaat (2019) 35 Cal.App.5th 969

(Fryhaat). There, as here, the defendant filed a motion under section 1473.7 to vacate a

       1Prasad also argues his counsel in 2007 provided ineffective assistance by not
advising him that failing to successfully complete probation could have adverse
immigration consequences. Because we reverse and remand on another ground, we do
not reach this contention.

                                               4
previous conviction. (Id. at p. 974.) The trial court appointed a public defender to

represent the defendant. (Ibid.) The trial court held a hearing without the defendant

present, and “the public defender informed the court that he had not had any

communications with defendant and that his office had declared a conflict.” (Ibid.) The

trial court then denied the motion. (Ibid.)

       We concluded that section 1473.7 “provide[s] the right to appointed counsel where

an indigent moving party has set forth factual allegations stating a prima facie case for

entitlement to relief under the statute.” (Fryhaat, supra, 35 Cal.App.5th at p. 981.) We

based our conclusion on a comparison to petitioners for a writ of habeas corpus or coram

nobis, who are entitled to counsel upon a prima facie showing of entitlement to relief. (Id.

at pp. 981-982.) A prima facie showing of entitlement to relief in those contexts requires

the court to assess whether the petitioner has alleged sufficient facts that, if true, would

entitle them to the relief they seek. (In re Lawler (1979) 23 Cal.3d 190, 194.) We held

that this reasoning applies with equal force in the context of a section 1473.7 motion.

(Fryhaat, at pp. 983-984.)

       Because we have held that the right to counsel attaches upon the showing of a

prima facie case for relief, we now turn to the issue of whether Prasad made such a

showing. If he did, he is entitled to counsel. Where a party moves to vacate their

conviction under section 1473.7, the moving party is “required only to show that one or

more of the established errors were prejudicial and damaged his ‘ability to meaningfully

understand, defend against, or knowingly accept the actual or potential adverse



                                              5
immigration consequences of [his] plea . . . .’ ” (People v. Camacho (2019) 32

Cal.App.5th 998, 1008-1009.) Thus, in order to make a prima facie showing of

entitlement to relief, a party must allege (1) some error, and (2) that the alleged error

prejudiced their ability to meaningfully understand, defend against, or knowingly accept

the plea. An error may prejudice a moving party “when there is a reasonable probability

that the person would not have pleaded guilty—and would have risked going to trial

(even if only to figuratively throw a ‘Hail Mary’)—had the person known that the guilty

plea would result in mandatory and dire immigration consequences.” (People v. Mejia

(2019) 36 Cal.App.5th 859, 871, italics omitted.) Whether a petitioner or moving party

has made a prima facie showing of entitlement to relief is a question of law, which we

may resolve independently. (Maas v. Superior Court (2016) 1 Cal.5th 962, 977-978;

People v. Bonilla (2007) 41 Cal.4th 313, 341-342.)

       Given these standards, we conclude Prasad made a prima facie showing of

entitlement to relief here. He alleged in his motion that he was represented by counsel

when he entered his 2005 plea, and that his counsel never advised him of the

immigration consequences of the plea. He alleges that had he known of the immigration

consequences of his plea, he would not have pleaded guilty. Thus, Prasad properly

alleged some error—namely, his attorney did not advise him of the immigration

consequences of his plea—and this error prejudiced him—specifically, that because of

the error he didn’t understand the immigration consequences of his plea and would not

have entered the plea if he’d known those consequences.



                                              6
       Because Prasad made a prima facie showing of entitlement to relief, we conclude

the trial court erred by holding a hearing without him present and without appointing him

counsel. Though Prasad initially requested the court hold the hearing in his absence, he

also claimed to be indigent and unable to afford an attorney. The court properly

appointed the public defender to represent him, but once the public defender declared a

conflict it failed to appoint counsel from a conflict panel. Because Prasad claimed to be

indigent and was unrepresented when the court denied his motion, and because his

motion stated a prima facie case for relief, the trial court violated his conditional right to

counsel. (Fryhaat, supra, 35 Cal.App.5th at p. 981.)

       We therefore agree with the parties that Prasad is entitled to reversal and remand.

                                              III

                                       DISPOSITION

       We reverse the order denying Prasad’s section 1473.7 motion. We direct the trial

court on remand to appoint counsel before holding a hearing on the merits of Prasad’s

motion.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  SLOUGH
                                                                                                 J.
We concur:


RAMIREZ
                        P. J.

McKINSTER
                           J.


                                               7